Grant, J.
(after stating the facts). Three large estates are interested in this proceeding, and, unless the administrators are empowered to make a settlement under the order of the court, the estates • must be kept open, at great expense, and probable loss, to the two Beecher estates, for an indefinite period. Two of the estates assent to the order. The administrator of Mrs. Beecher’s estate assents so far as he can do so, and two-fifths of those interested in her estate have also assented. A contest was made over the will of Mrs. Beecher, which was finally compromised by all the legatees, her will set aside, and the estate agreed to be distributed under a judgment of the circuit court made by consent. This agreement, as embodied in the judgment, evidently contemplated a conversion of all the personal property into money, and a distribution thereof to the various parties interested. It is apparent, not only from the facts themselves as shown in the record, but also from the testimony of disinterested and experienced witnesses, that the order is for the best interests of all concerned.
The question presented is one simply of power. The learned counsel for the appellants contend that the rights of those interested in Mrs. Beecher’s estate have become *671vested, that there was no power under the former law to make the order, and that the act under which it was made, if applied to this case, is retroactive. The law is not in dispute, and is correctly stated by counsel for appellants, as found in Todd v. Boards of Election Com'rs, 104 Mich. 478, and the many other authorities cited by them. The only difficulty is to be found in the application of the law. Undoubtedly, the appellants and the other parties interested in Mrs. Beecher’s estate are entitled to have it distributed in accordance with the terms of their agreement. In this respect they technically may be said to.,have vested rights. Their right to possession or enjoyment is not vested, and may never be. The estate may be kept open, and several hundred thousand dollars’ worth of property kept in the hands of the administrators at large expense for 74 years, — beyond the life of any of those interested. The statute authorizes a compromise of such claims, and the purchase of the real estate by the administrator, whenever the probate court shall find it fpr the best interests of all concerned to do so. The real estate so purchased is to be considered as personalty, and must be distributed as other personal property. The statute simply provides a remedy to meet such a state of affairs. It applies to an existing condition, and does not overturn or conflict with vested rights. It provides for a compromise and settlement of contingent claims against an estate, and in doing so authorizes the court to sanction a purchase of the leased land. It is simply changing some of the property in the hands of the administrators into other property, when such change shall be determined to be for the best interests of ail parties. We think the amended act is applicable to this case, and that the court possessed the power to make the order. It is unnecessary to determine whether the power existed under the former statute.
The judgment is affirmed. Under the circumstances, we think no costs should he allowed.
The other Justices concurred.